PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



The Roy Gross Law Firm, LLC
50 Washington Street, Suite 737/745
Norwalk, CT 06854

In re Application of: 				:
Charles E. Ankner				: 	DECISION ON PETITION
Serial Number: 15/243,439			: 	TO DESIGNATE A 
Filed: August 22, 2016			: 	NEW GROUNDS OF REJECTION
Attorney Docket No.: 06913-P0002B	:


This is in response to the petition filed by appellants under 37 CFR §§ 1.181 and 41.40 on June 8, 2021, requesting that the ground of rejection set forth in the examiner’s answer of April 8, 2021, be designed as a new grounds of rejection. The Technology Center Director has the authority to decide this petition; M.P.E.P. § 1002(c)(6). The petition to designate a new grounds of rejection is DISMISSED.

Appellants’ request for the TC Director to reopen prosecution is DISMISSED for lack of authority. Appellants must file a reply under 37 CFR 1.111 or a reply brief under 37 CFR 41.41 to avoid dismissal of the appeal. See 37 CFR 41.39(b).
  
BACKGROUND
The claims on appeal were provided December 19, 2019, and are directed to an injection system for sedating a human or animal via injection of a formulation at a ballistic distance; the system comprises a two-port housing containing the formulation and an injector head comprising a rotatable hub that allows it to spin in flight such that it penetrates the dermis of a recipient to deliver the formulation. (Claim 1, independent and representative.) The dependent claims further define the delivery system and the structure of the injector head.
1 Specifically, the examiner rejected claim 24 as indefinite. (Office action 10-11.) The examiner rejected claims 1, 4, 7, 8, 10, 11, 14-16, 19-21, and 30-32 as obvious over Chevalier (USP 4863428) in view of Anderson (US 20120022499), Choi (USP 5993423), and Vasel (US 20030047105), applying additional references for claims 9, 12, 13, 17, 18, and 22-24. (Office action 11-21.) 
The examiner also provided a rebuttal to applicants’ arguments accompanying the December 19 claim amendments. (Office action 2-10.) Specifically, the Office action addressed arguments about hindsight reasoning, the combinability of the references, the number of applied references, and the teachings of references. (Office action 2-10.)
Petitioners filed a notice of appeal on September 11, 2020, and followed it with a brief on November 10, 2020. The brief requested review of both obviousness rejections and provided. (Brief 7-30.)2 The brief made arguments about improper hindsight reasoning, summarizing the prosecution history. (Brief 8-11.) The brief also addressed the teachings of each reference, providing—in a different order—the same arguments advanced in the December 19 reply about each the references and their combinability. (Compare brief 11-28 with reply 14-31.) The brief went on to make additional arguments that did not appear in the December 19 reply. (Brief 29-30.) The brief alleged that the rejections lacked a rationale for obviousness and argued that it would have been “PHYSICALLY IMPOSSIBLE for and by ANYONE, whether a skilled artisan or not”, to combine the references in any useful way. (Brief 29, emphases in original.) The brief concluded by contending that the indefiniteness rejection “will be addressed upon resolution of this Appeal.” (Brief 30.)
The examiner’s answer, mailed April 8, 2021, identified the grounds of rejection on appeal. (Answer 3-4.) The examiner’s answer did not restate the grounds of rejection or augment them within the section headed “Grounds of Rejection to be Reviewed on Appeal.” (Answer 3-4.) The examiner then addressed applicants’ arguments about improper hindsight reasoning. (Answer 4-9.) The examiner disagreed with the brief’s characterization of the prosecution history and reiterated her argument that nonobviousness cannot be shown by attacking references individually when the rejections rely on multiple references. (Answer 4; compare to March 30 action 3-4.) The examiner addressed the brief’s argument about combinability and went on to discuss her view of the teachings of each reference. (Answer 5-8.)
On June 8, 2021, appellants filed a petition under 37 CFR 1.181 requesting that the Technology Center Director designate the obviousness rejections in the examiner’s answer as a new grounds. (Petition 2.) The petition summarizes the standard for new 3 (Petition 2-4.) The petition contends that the Examiner’s answer includes “at least [twenty] undesignated grounds and arguments of record” that have “changed the basic thrust of the March 30, 2020 Office action argument.” (Petition 5; Director’s emphasis added.) The petition points to twenty passages from the “Response to Argument” portion of the Answer. (Petition 5-7.) The petition concludes that the Examiner’s Answer “has deprived the Appellant of confident rebuttal and traverse based upon the instant Application prosecution history . . . .”4 (Petition 8.)
RELEVANT PROVISIONS

On the grounds of rejection considered on appeal, 37 CFR 41.39(a) instructs:

An examiner's answer is deemed to incorporate all of the grounds of rejection set forth in the Office action from which the appeal is taken (as modified by any advisory action and pre-appeal brief conference decision), unless the examiner's answer expressly indicates that a ground of rejection has been withdrawn.

On determining whether a ground of rejection is new, MPEP 1207.03, part III, instructs:

A position or rationale that changes the “basic thrust of the rejection” will also give rise to a new ground of rejection. A rejection relying on the same statutory basis and same prior art references, may nevertheless raise a new ground of rejection, when the rejection relies on new facts or rationales not previously raised. However, the examiner need not use identical language in both the examiner’s answer and the Office action from which the appeal is taken to avoid triggering a new ground of rejection. It is not a new ground of rejection, for example, if the examiner’s answer responds to appellant’s arguments using different language, or restates the reasoning of the rejection in a different way, so long as the “basic thrust of the rejection” is the same . . . 

(Citations omitted.) MPEP 1207.03(a), part II, further instructs:

What constitutes a "new ground of rejection" is a highly fact-specific question . . . “[T]he ultimate criterion of whether a rejection is considered ‘new’ . . . is whether appellants have had fair opportunity to react to the thrust of the rejection."

Where a newly cited reference is added merely as evidence of the prior statement made by the examiner as to what is “well-known” in the art which was challenged for the first time in the appeal brief, the citation of the reference in the examiner’s answer would not ordinarily constitute a new ground of rejection . . . .



On reopening prosecution, 37 CFR 41.39(b) is controlling:

If an examiner’s answer contains a rejection designated as a new ground of rejection, appellant must within two months from the date of the examiner’s answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection: (1) Request that prosecution be reopened before the primary examiner by filing a reply under § 1.111 of this title . . . [or] (2) Request that the appeal be maintained by filing a reply brief as set forth in § 41.41. . . . 

37 CFR 41.40(b) further instructs:

A decision granting a petition under § 1.181 to designate a new ground of rejection in an examiner's answer will provide a two-month time period in which appellant must file a reply under § 1.111 of this title to reopen the prosecution before the primary examiner. On failure to timely file a reply under § 1.111, the appeal will stand dismissed.

Finally, MPEP 1207.03(b) instructs:

The authority to decide petitions under 37 CFR 41.40 is delegated to the TC Director or designee. A decision granting a petition under 37 CFR 41.40 will provide a two-month time period in which appellant must file a reply under 37 CFR 1.111 to avoid the dismissal of the appeal. No corrected examiner’s answer will be provided.

If the petition is granted, appellant may present amendment, evidence, and/or arguments in the reply under 37 CFR 1.111 that are directed to other rejections that are not new grounds of rejection. An after-final amendment or evidence that was previously refused entry is not automatically entered. Appellant may include such amendment or evidence in the reply. Upon filing of the reply, the prosecution will be reopened and the examiner will consider the reply. The examiner may make the next Office action final (if appropriate).

(All emphases added.)

DISCUSSION

The petitioner contends that the Examiner’s Answer contains new grounds of rejection, but the Answer does not actually contain the body of any rejection. Petitioners appear to take the position that because the examiner’s arguments to the appeal brief are different from what appeared in the final rejection, the thrust of the rejection itself has changed. The Technology Center Director sees no evidence that this is the case. Petitioners themselves introduced the issue of c in the Brief, and the examiner was bound to address that matter in the Answer. 

The examiner’s discussion of the brief arguments that were previously made in the December 19 reply does not appear to transform the rejections themselves. The Answer explains why the rejections are maintained and explains the examiner’s understanding of the cited references. (Answer 4-8.) Petitioners have not explained why rejection as set forth in the Office action on appeal; see 37 CFR 41.39(a)(1). The petition identifies no basis in the statute, rules, or MPEP to support a conclusion that new arguments submitted in the Examiner’s Answer compel the examiner to designate the grounds of rejection as new.

Finally, petitioners request reopening of prosecution, but this Rule 1.181 petition is the improper vehicle for such procedure. As set forth in 37 CFR 41.39(a) and 41.40, this petition decision sets a two-month time period for petitioners to either submit a reply under 37 CFR 1.111 to reopen prosecution or submit a reply brief under 37 CFR 41.41 to continue the appeal. Either way, petitioners must take action beyond filing this petition to avoid dismissal of the appeal.

DECISION

Petitioners’ request to designate a new grounds of rejection in the April 8, 2021, examiner’s answer is DISMISSED.

Petitioners’ request to reopen prosecution is DISMISSED for lack of authority.

The granting of this petition provides a two-month time period in which appellant must file either a reply under 37 CFR 1.111 or a reply brief under 37 CFR 41.41 to avoid the dismissal of the appeal.

Should there be any questions about this decision please contact Lora E Barnhart Driscoll, by letter addressed to Director, TC 1600, at the address listed above, or by telephone at 571-272-1928 or by facsimile sent to the general Office facsimile number, 571-273-8300.




/BAO THUY L NGUYEN/
Acting Director, TC1600Supervisory Patent Examiner, Art Unit 1641                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 25-28 stand withdrawn from consideration. 
        2 The pages of the August 30 brief are not numbered. The Technology Center Director’s reference to page numbers refers to the respective page of the electronic copy in the electronic file wrapper.
        3 The Technology Center Director takes no position on the accuracy of the prosecution history or the substance of the rejections on appeal. See MPEP 1201. 
        4 The petition requests that the Technology Center Director review the entire application procedure and identify “any and all . . . new grounds of rejection.” (Petition 8.) It is unclear what portion of the prosecution history before the April 8, 2021, Examiner’s Answer the petition considers relevant to the question at hand, and the petition is not specific on the matter. The Director also declines to consider the prosecution of application 14/820,507 (see Petition 8) because the petition gives no reason that such information is relevant to the question of an undesignated new grounds of rejection in this application.